                                                                        ****
      CASE NUMBER: 502021 SC014007XXXXMB Div: RB
          Case 9:21-cv-81337-AMC Document 1-1 Entered on FLSD Docket 08/02/2021 Page 1 of 7
 I
 ')   Filing # 129350473 E-Filed 06/25/2021 10:00:01 AM



                              IN THE COUNTY COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
                                         IN AND FOR PALM BEACH COUNTY, FLORIDA
                                                      SMALL CLAIMS DIVISION


                HECTOR CADERONJR,


                        Plaintiff,


              v.                                                          Case No.:


                PHOENIX FINANCIAL SERVICES LLC AND
                PALMS WEST HOSPITAL LIMITED
                PARTNERSHIP
                                                                                                               A
                        Defendants.
                                                                                                     O
                                                               COMPLAINT                       C
                                                            INTRODUCTION              o
                   1.   This is an action for damages brought by Plaintiff,    ECTOR CALDERON, ("Plaintiff' hereinafter)

               an individual consumer against the Defendants, R                   T HOSPITAL LIMITED PARTNERSHIP

               ("PALMS" hereinafter) and PHOENIX FIN                           RVICES LLC    ("PHOENIX" hereinafter) for

              violations of the Florida Consumer Collection Pract ices Act, §559.72, et seq., Fla. St. (hereinafter referred


               to as "FCCPA") and the Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq., (hereinafter referred


               to as "FDCPA") which both prohibit collectors of consumer debt from engaging in abusive, deceptive, and


               unfair debt collection practices.


                   2.   This is a complaint for damages, which are more than $500.00, but which do not exceed $2,500.00


               exclusive of costs, interest, and attorney's fees.


                   3.   Venue in this county is proper as the conduct complained of occurred in Palm Beach County,

               Florida and is in compliance with §559.77(1), Fla. St.

                   4.   This Court has subject matter jurisdiction over the allegations herein pursuant to §34.01(l)(c), Fla.


               St. and 15 U.S.C. §1692k(d).




FILED: PALM BEACH COUNTY, FL, JOSEPH ABRUZZO, CLERK, 06/25/2021 10:00:01 AM
    Case 9:21-cv-81337-AMC Document 1-1 Entered on FLSD Docket 08/02/2021 Page 2 of 7
                                        o                                               n
i


           5.     This Court has personal jurisdiction over PALMS as they are a medical provider doing business in


       the State of Florida and the transaction which led to the alleged debt as described herein occurred in the


       State of Florida.


           6.     This Court has personal jurisdiction over PHOENIX as they are a debt collector registered to collect


       consumer debts in the State of Florida, and, at all times material to the allegations herein, was attempting


       to collect a consumer debt from Plaintiff, a resident of the State of Florida.


                                                FACTUAL ALLEGATIONS
                                                                                                       A
           7.     Plaintiff suffered an industrial accident arising out of and in the course and scope of Plaintiff s

       employment with Impact Staff Leasing LLC in the State of Florida on May 27, 2020.


           8.     Plaintiff is entitled to receive workers' compensation benefits pursuant to Chapter 440, Fla. St.,'


       including but not limited to medical care and treatment for Plaintiffs w ork-related injuries. See §440.13,


       Fla. St.


           9.     The identified workers' compensation insurance carrie r is NEXT LEVEL ADMINISTRATORS,

       LLC (hereinafter referred to as "Carrier").


            10. Plaintiff received emergency medical treatm ent or services from PALMS on June 19, 2020 while


       at Palms West Hospital, for compensable work-related injuries caused by Plaintiffs work accident on May


       27, 2020. -                .       1^ J
            11. While at Palm West Hosp ital, Plaintiff notified all medical staff that he was there seeking treatment


       for his work-rel ated injuries
                             inju     that he sustained on May 27, 2020.


            12, On or iround May 4, 2021 Plaintiff received a bill from PALMS demanding that Plaintiff pay


       $1,337.36 for services rendered on June 19, 2020 at Palms West Hospital.           A copy of the bill Plaintiff

       received from PALMS is attached as Exhibit "A."


            13. It is undisputed that PALMS had actual knowledge that Plaintiff was financially insulated from


       payment under workers comp, because PALMS listed the workers compensation insurance Carrier on the


       face of the bill. See Exhibit "A."




       Complaint

       Page 2 of 5
    Case 9:21-cv-81337-AMC Document 1-1 Entered on FLSD Docket 08/02/2021 Page 3 of 7
                                       n                                            o
!
;


           14. Plaintiff has reason to believe that he received multiple other bills from PALMS demanding that


       he pay $1,337.36.


           15. On or around May 24, 2021 Plaintiff received a bill from PHOENIX, demanding that Plaintiff pay


       $1,422.00 for services rendered by Preservation Park Emergency Physicians at Palms West Hospital on

       June 19, 2020. A copy of the bill sent by PHOENIX is attached as Exhibit "B."


            16. Whether or not PHOENIX in fact had such knowledge of the fact that Plaintiff did not owe the


       alleged debt prior to billing Plaintiff, the FDCPA is considered a strict liability statute wherein knowledge


       is used only to determine the degree of a defendant's culpability, for the purposes of computing damages.


           17. It is clear that PHOENIX did not conduct a reasonable investigation into determining whether


       Plaintiff actually owed this debt, because had they conducted a reasonable investigation, they would have


       learned that the Carrier was the responsible party for this bill.


           18. Plaintiff is under information and belief that the amount sought to be collected by Defendants from


       Plaintiff is excessive in violation of the workers' compensation statutory fee schedule.


           19. Plaintiff is not responsible for payment of any treatment related to her workers compensation case

       pursuant to workers comp law which states in part, "A health care provider may not collect or receive a fee

       from an injured employee within this state, except as otherwise provided by this chapter. Such providers

       have recourse against the employer or carrier for payment for services rendered in accordance with this


       chapter." See §440. 13(13)(a), Fla. Stat.


           20. The debts that Defendants tried to collect from Plaintiff are automatically deemed illegitimate debts


       pursuant to workers comp law. Davis v. Sheridan Healthcare, Inc., 2D 17- 1790, 2019 WL 5198669 (Fla. 2d


       Dist. App. Oct. 16, 2019)


           2 1 . Plaintiff is under information and belief that the amounts sought to be collected by Defendants from


       Plaintiff are excessive in violation ofthe workers' compensation statutory fee schedule. See §440.13(13)(a),


       Fla. St.                                                      -




       Complaint

       Page 3 of 5
Case 9:21-cv-81337-AMC Document 1-1 Entered on FLSD Docket 08/02/2021 Page 4 of 7
                                     n                                              n


                                        COUNT I
              VIOLATION OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT


          22. Plaintiff incorporates the above paragraphs as if fully re-stated herein.


          23 . The acts and omissions of PALMS and its employees and agents as outlined herein constitute a


              violation of the FCCPA with respect to Plaintiff. These actions by PALMS's employees and agents


              were done in service to PALMS and these employees and agents were at all times supervised and


              under the apparent control of PALMS. As such, PALMS is vicariously liable under the Doctrine of


              Respondeat Superior for the actions of its employees and agents.


          24. The FCCPA has three elements that need to be met in order for there to be a violation; the debt


              must be illegitimate, there must be a threat or attempt to enforce that debt, and there must be


              knowledge that the debt is illegitimate. Fla. Ann. Stat. § 559.72(9). Davis v. Sheridan Healthcare,

              Inc., 2D 1 7- 1790, 2019 WL 5198669 (Fla. 2d Dist. App. Oct. 16, 2019).


          25. Pursuant to §440.13(13)(a) the debt that        'ALMS attempted to collect from Plaintiff was


              illegitimate.


          26. PALMS had actual knowledge that the debts they were trying to enforce against Plaintiff were


              illegitimate pursuant to workers comp law.


          27. Given all three elements have been clearly met, PALMS violated Fla. Ann. Stat. §559.72(9).


          28. As a result of the above violation of the State of Florida Consumer Collection Practices Act,


              Defendant is liable to Plaintiff for statutory damages, actual damages, and attorney's fees and costs.


                                                       COUNT II
                    VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT


          29. Plaintiff incorporates the above paragraphs as if fully re-stated herein.

  .       30. The acts and omissions of PHOENIX and its employees and agents as outlined herein constitute a


              violation of the FDCPA with respect to Plaintiff.. These actions by PHOENIX's employees and


              agents were done in service to PHOENIX and these employees and agents were at all times


              supervised and under the apparent control of PHOENIX. As such, PHOENIX is vicariously liable


              under the Doctrine of Respondeat Superior for the actions of its employees and agents.


      Complaint

      Page 4 of 5
    Case 9:21-cv-81337-AMC Document 1-1 Entered on FLSD Docket 08/02/2021 Page 5 of 7
I
                                      o                                             o
:


           3 1 . PHOENIX has violated 1 5 U.S.C. § 1 692e(2)(A) by falsely representing that Plaintiff owes the Debt


               when PHOENIX either knew or alternatively should have known prior any such representations


               that the Debt was not a legitimate debt of Plaintiff's.


           32. PHOENIX has violated 15 U.S.C. §1692e(8) by disclosing false information to at least one credit


               bureau, alleging that Plaintiff owed the alleged debt, when PHOENIX knew or alternatively should

                                                                                                       A
               have known that Plaintiff did not owe the debt pursuant to §440.13, Florida Statute s, prior to
                                                                                                            ti any


               such disclosure.


           33. PHOENIX has violated 15 U.S.C. §1692f(I) by attempting to collect                o    from Plaintiff

               which was not permitted by law and PHOENIX either knew or alternatively should have known


               that amount was not permitted by §440.13, Florida Statutes, prior to any such attempts.


       •                                                                     ;IX I liat
           34. As a result of the above violations of the FDCPA, PHOENIXus liable to Plaintiff for injunctive


               and declaratory relief, statutory damages, reasonable attorney's fees, and costs.


       WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendants for the following:


               A.    Statutory damages of 31,000 from PALMS pursuant to §559.77, Florida Statutes;

               B.    Statutory damages of 31,000 from PHOENIX pursuant to 15 U.S.C § 1 692k(a)(2)(A);

               C.    Costs and reasonable attorney's fees from Defendants pursuant to §559.77, Florida Statutes

                     and 15 U.S.C §1692k(a)(3);

                                            th
       Respectfully submitted this   as           day of      J  Line               20



                                                                  JASOTXR. KOBAL, ESQ.
                                                                  kobXl law, p.a.

                     O
                                                                   12169 W. Linebaugh Ave.
                                                                  Tampa, FL 33626
                                                                  813-873-2440
                                                                  koballaw@yahoo.com
                                                                  Florida Bar No.: 0542253
                                                                  Attorney for Plaintiff




       Complaint

       Page 5 of 5
                                                  Case 9:21-cv-81337-AMC Document 1-1 Entered on FLSD Docket 08/02/2021 Page 6 of 7
                                                       m                                                                                                     m
                                                                                                                                                                                                                         V . .
                                                                                                                                                                                                                                         Kf*^


                                                                                                                                                                                                                                                                                                                                                                           I
                                   Fi                                                                                                                                                                                                                                                                                                                                 ISi
     iEs^
             if®
             -V* wi^V; ^
                            ?; I
                                                                                         S?                                            "                                                                                                                                    •Si>e|#;
                                                                                                                                                                                                                                                                                                                                                         !l^f£
                                                                                                                                                                                                                                                                                                                                                                .#
                                                                                                                                                                                                                                                                                                                                                                      lifat
                                                                                                                                                                                                                                                                                                          1st
                                                                                                                                                                                                                                                                                                                                                  g
                                                                                         g.2                                                                                                                                                                                                                                                             an
                                                                                                                                 mmm
             imm
                                         "S Si                                                                        p
                                                                                                                                  Iff*                                                                             ? t £* 5 p! "-e                                 ™ £=                                                «L*



                                                                                                                 Ii:| ; :
                                                                                                                                                                                                                                                                                                                                                        b%. :



                                                                                                                                                                                                                   'SNflfepi
                    . Ecr                                                                          ~   :.: :                      . v " 3



                                            ^Ifjfc
                     m                                                                                                                                                                                                                                                                                            ?*a#K5»
                                                                                                                                                                                                                                                                                                                  illfss                                   'i%.
         m
                                            Stfei w=t-o 3 "
                                                                                                                             * r
                                                                                         25- : ;

             mi
               :>4
                  H
                                                       sfs
                                                                  - -ffill
                                                                  i£^«

                                                                          s'iSi-'?v; i=1s^s|;
                                                                                                                                                                                                                  if riskfe -i|ri
                                                                                                                                                                                                                  «5 i-j- S'Sfl :,l jf                             = cf- £;-- h. •
                                                                                                                                                                                                                                                                                                          "ft  III
                                                                                                                                                                                                                                                                                                                                • 7s
             »
               y                                         ;S*;

                                                          :S
                                                                 S3                      Jf                      J           z
                                                                                                                             »             &£
                                                                                                                                           §13
                                                                                                                                                                                                         JPJWHMVL                                                                                                ittttr ' ; :
                                                                                                                                                                                                                                                                                                                            j

                                                       s^^iSS^fef                                                                                                                                                Mf     ffiir'      H '
     s                                                                                                           I'B
                                                                                          a
                                                       i®«kSSg&?Ssl3lh 5a
                                                                                                                                               nn                                                                1 p '£ S? =-:S-' : —'-i                                         :^33uJS:
                                                                                                                                                                                                                                                                                            i:."2
                                                                                                                                                                                                                                                                                                                  "'ilgpil
                                                        P 5: 111                                                - t-M-m-t is s                                 Eii                                                      4 "vSSsf                                   mm
                                        fi'l-."' "
                                                                                     ' I                                                        1!                                   TT?
                                                                                                                                                                                                                       ^f.Bi?||M si%-                              S
                                                                                                                                                                                                                                                                                                                        £M
                                                                                                                             igifc ..
                                                                                                                                                                                         .-•- '

                                                                                                                                                                                                                       * - ^ /g;f|r§,s|^i                                  MNWS^fg
                                                                                                                                                                                                                                                                                                                             '3.   "      v




                                            :*3-
                                            «                                                                                                  i?F' : tt                         8$fcS
                                                                                                                                                                                          :S',-;'
                                                                                                                                                                                                         'W^M.
                                                                                                                                                                                                                       ipflfif gl
                                             s :
                                                                                                                                                                                                           , -„„®lilllli                                                                                 ;>B
                                                                                                                                                                                                                                                                                                                       H                                                  f:#
                                                                                                                                                                                                                                                                                                                                                                          I.S'
                                             s
                                             niiij
                                             r;
                                                                  i*»l!f|lllij II
                                                               :4i f'
                                                                                                                                                                      '                               ©©©! 3 ! It is «|pp • fpaiM                                                                                                             s                       m
                                                                                                                                                                                                                                                                                                                                                                      m
                                                                                                                                                                                         s
                                                 e>                   i ps in itii r                                                                       i'-S;                                    fapifMfJII ."if tlftS I II IWi                                                                                                                        KHB
                                          "111!
                                           ^ . -. 5
                                                 te!
                                                    BO     H! I s II II-'
                                                    - v:- ,§||? S St ~ ^ KsS| "                                         a                                                        -^rn^mm u iwfiw iiiff is                                                                                                                                                                  ir



                                         %^3
                                                                               - - ^£ 45.V: a ;?; S
                                                                                                                                 ?:• e ?. S                                                                                  5 lift n S"i |I |I ' S,5 '9 K ' \                                                  t;':


                                         fU^                              '                                                                                                                              •.-,vli |S;;^ •' i-S f                    .-i^ ;4 - e|??S
                                         Ip'gP
                                                 tJ*.
                                                                              i iSiI :an
                                                                              |-      ?|o-
                                                                                           s1                                                                                                              II fa-gi
                                                                                                                                                                                                           ifeirlsaslr?: fe 8 ' iiPl'S
                                                                                                                                                                                                                                         |:2 gig- r<4 3 > -•'.•>!' If
                                                                                                                                                                                                                                                                                                         i-                 S!
                                         SSSS
                                                 -J.
                                                 -ar-:;
                                                  o
                                                                                                                  tft, o         "*-                                                                       iwllllllft®                                                                                                       B?


                                                                                                   ->^T S-: if ^ CD >M
                                                                                                                                                                                                           ilflliiljf | iiSpSISS
                                                                                                                                                                                                                                                                                                    c
                                                  D                                                                                                                                                                                                                                                                                                                       Be
                                         «g                                                                                                                                                                                                                                                         .2
                                         ;iwV;'C5                                                                 s ?s g                                                                                                                                                                                          -s.ri;
                                                                                                                  -w o H                                                                                         1§                                                                         i S; s                          BIS
                                         «gjQ


                                                  U2                                      !
                                                                                                       1
                                                                                                       5             g B 8 I
                                                                                                                                           $ * "-s7                                                        SKI    jllpirM        Sri:'

                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                             A                      sill!                                 is! 5™
                                                                              L—
                                                  UJ

                                                                                               *4*
                                                                                                   .   o
                                                                                                                                                                                                           if!!                             mi glfk***.            mm                                                                      W:W
                                                  s .?                s                                                                    s
                                           s                                       p*5                                 •': s?
                                                                                                                                                                                                           iHI                              = go tfe i§p#3®                                    s
                                             eS
                                              U30*j
                                                                      siiii
                                                                                                       5
                                                                                                                                 - §
                                                                                                                                           B

                                                                                                                                                                                                           S"-g 21
                                                                                                                                                                                                                                          Sfl ^|SKi«lllilliB                                                                             i
                                          mil ilPiE:
                                                                                                       ;ii-3.         >: 7 1
                                                                                                                       •:•
                                                                                                                             i
                                                                                                                                           s
                                                                                                                                                             , "j-_
                                                                                                                                                                                                                                         S3
                                                                                                                                                                                                                                            ilMMK                                             £*iil                                      H|
                                                                                                                                                                                                                                                                                                                                       .. i
                                                                                                                                                                                                                                                                                                                                          =-          MSWifit


                                                                                                                                                                                          &M.       Bs
                                                                                               —       ' ---         i: -BMM
                                                                                                                                                                                                             'Brv:--
                                                                                                                                                                                                                                                                                                               iiiiwii

                                                                                                                                                                                                                                                                                                                                                      ty
                                                                                                                                                                          -'•:
                                                                                                                                                                                                                                                         .   ...




                                                                                                                                                                                                                                                                                                           Mi                                           3-
i.

                                                                                                                                                                                                         m

                                                                                                                                                                                                                                                 mm
                                                                                                                                                                                                                                                                                                    m
     I                                                                                                                                                                                                                                                                                                                 ISI
                                        -:y v?                                                                               yi.vB'V'                                                                                    mm '                                                                 Sd    r                  ts                             M         "T.

                                                                  I
1                                                                                                                                                                                :'<WS'W ^W< mmmummmritftm
                        Case 9:21-cv-81337-AMC Document
                                                     & 1-1 Entered on FLSD Docket 08/02/2021
                                                              i-                           MPage 7 of 7
                                                     ife*'.'• -ii'vi
                                                                                                                                                                                      . /            .. •••                 ms                           . > >
:;a"                                                                                                                                                                                                                                                                                                                                         >'

I#8--?-                 -- •—-
                                         M
                                                                                         #S
                                                                                                                                                   **                                                                     r>r>


                                                                                                                                                                                                                                                         •'• t>'
                                                                                                                                                                                                                                                                           I:
                                                                                                                                                                                                                                                                                         ' f.
                                                                                                                                                                                                                                                                                                    £yhlt;k!M '       •    '

                                                                                        « m

               ifir
           -'V.'Y


i
                                     IS
                                      • Vi
                                                                                                        c
                                                                                                                                                                                            .ssssiSiir                                     fMtS                                          u
                                                                                                                                                                                                                                                                                           mm•V*>-»'imwrntm
                                 is
           fjfc; "!«§                                                                                                                                                                                                                                                                                                 m    "MI
                                                                                                                                                                                                      ffi!                t^/tt,jD                  tS,S"
                                                                                                                                                                                                                                                        SIM
                                                                                                                                                                                               y$
                                                                                                                                                                                                                                                                                                                                   ip
                        f. i?"--'                                                                                                wH;
                                                                                                                                                                                                                                                                                                                                    P'
i                                                                                                                                                                                                                                                                                                                                 PS®
»
:A
                                                                                                                                                                                                                                                  iMi
                                                                                                                                                                                                                                           ,,„,„^v.v


                                                                                 SCET'                             • iSp                                          1 Mi fc Y?                                                                                                       I                                                AVI


...




                                                                                     i
                                                                                                        ,                                                                                                                   IIBP^'                                          i.r
                                                                                                                                                                                                                                                                                   '            .                                  <1
                                                                                sf?.:
                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                    |ks|                                                                        ?&M:
                                               ;s                                                                                                                                     Kii
                                                                                                                   i                           •        ..'«.] fejl '                   YY

                                         .                                                                  ;
if;                                                                                               » «®3kM --'i v::--/'>- «Hi II                                                               PPfffpil                                   • r./.i;


                                                                                                                                                                                                                                                                                                                          WIF
                                         giliiliiE                                                                                                                                            V/
                                                                                                                                                                                       5p                                            jrr:


?•                                                       i
                                                             :t    '•••:•

                                                                                         . B^»fIf
                                                                                                                                                                                  ,' ' -
                                                                                                                                                                                iweSSfes?;
                                                                                                                                                                                                                                                                                                                                       i1
Vll!
                                             MM
                                                                                                                                                                                                                                                                                                                               • M§i
'if"                                                                                                                                                                                                                                                                                   Ml
                                                                                                                                                                                                                                                                                                                                  m
f:                                                                                                                                                                                                                                                                                WQR
                                                                                                                                                                                                                                                                                       is                                           $
                                                                                                                                                                                                                                                                                                                                        I
             Wfii                       I. in I.                               )|                .Ill
                                                                                                                                                                                                                                                                                                                          ^
                        ,-            ../ . , . ^,-1...-                    5J.ivt
                                                                                                            .: :       . . .. .                       /. : :' . . "'                                                        '.                      -.             - '              ' n#C- i#
                        '            'g1?™* *3wmi '                                                                                                 ' -    ' ' rijv/5A                               -            ;       " "F"                                    ~                      ' S;
                                                                                                                                                                                                                      -                                     ••!——
                                                                                                                                                                                                                                                                                                                          i%^..
       w
                        '            MimillUWIilllHllll.lllllillPlilllll.il                                                                                                   , F1--                                                                                   .......                        i.:

S'
       M                                                                                     •              '.,                            '                      ^ "feJ                                                                                                                            . ifil»
                                                                                                                                                                                                                                                                                                       '                                %
                    -            :A00nfc'S3 S "PV CH HEOUESTEO                                                                                                    '                                                                                                 iiii                                                                I
I                                                                                                                                                             ^v-               ' itUl cf AtcomH lulcdi S 1-1 22.O0                                 y,
                                                                                                                                                                                                                                                                           J-


|                            «iiiq|i,|».|-il#||iMi|.|.,i.nl|i||i|i|i..||i|l''l|i|                                                                                                ".,                                                 «... «w»
                                             ' ' /iccfori cALDEhafg jn .                                                                   . .. ...                                   ' : : .I'hoekix mmamcial slbvi.ce? Lie
Ifc                          - -'             lMM?fleXEtHDI.0145a                                                                    --                               -                       (ODOX34M50                                                            . <&
                                                                                                                                                                                                                                                                      .,
i                                             WeS7 PALM BCH FL :•.! H7-422S                                                                                               : -                       'v;; ' 1 ' lfl                       ' "'                                                                                      1
                                                                                                                                                                                                                                                                                                                                   ifi

                                                                   ' •' ' : '.."                                          :            -                     ' :M                              ^a-A'aa:                                                                i                              icN':

                                 K
                                                                                                                                                                                                                                                                                                                  I
                                              ,v.-ri ,       ,,, , ...._ .               ... _ f .,                    j :'H?--.--- - -                  —   --                                                                                                                                         B
                                                                                                                                                                                                                                                                                                                  ;



•
  >-                                           .PfiiKTiM', V-;'-'.
                                             ;• .
                                                           finnncbl' ;'-
                                                                         Services' ' UC 'v':
                                                                                        * 090?' ' Oti'' s Ave. ste'
                                                                                                                .'
                                                                                                                    3                                                                            f; i- •"*'                                                                                                                        m
                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                       ft'
                                                                                                                                                                                       %
                                                                                                                                                                                                                                                                                                                                       A
           $< I f y'                                                                                                                                                                                                        k
I                                                                                                                                                                     4*                                                         s                                                4
fu                                                                                                                                                                                                                                                                                                       4
                                                                                                                                                                                                                                                                                                                                       i
       M
                                                                                                                                 0 U-                                             t
                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                  M6
SB                                                                                           i.



                                                                                                                              .*4 i
                                                                                                                                      &
                                                                                                                                                        *«
                                                                                                                                                                      >   '

                                                                                                                                                                                                                                                           H                    ..';. . ' a ;                             ; « liiSp®
                                                                                                                                                                                                                                                                                                                                       i'
                                                                                                                                                                                                         ..   -                      •     ..t*                                 - •. >               .yst©
